COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 ALEJANDRO DIAZ,                                  §                No. 08-18-00184-CV

                               Appellant,         §                   Appeal from the

 v.                                               §             County Court at Law No. 3

 LUIS AURELIO TODD,                               §              of El Paso County, Texas

                                Appellee.         §               (TC# 2017-DCV4425)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

further proceedings not inconsistent with this Court’s opinion. We further order that Appellant

recover from Appellee all costs of this appeal, for which let execution issue. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF NOVEMBER, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.
Palafox, J., concurring